Name: Commission Regulation (EEC) No 1853/88 of 29 June 1988 amending quantitative limits fixed for imports of certain textile products (category 9) originating in Brazil
 Type: Regulation
 Subject Matter: leather and textile industries;  plant product;  international trade
 Date Published: nan

 1 . 7 . 88 Official Journal of the European Communities No L 166/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1853/88 of 29 June 1988 amending quantitative limits' fixed for imports of certain textile products (category 9) originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Brazil, as fixed in Annexes III and IVa to Regulation (EEC) No 4136/86, are hereby amended for 1988 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 768/88 (2), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 4136/86, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p . 42. 2 OJ No L 84, 29. 3 . 1988, p . 1 . 1 . 7 . 88No L 166/2 Official Journal of the European Communities ANNEX ANNEX III Cate ­ gory CN code Description Third country Unit Year Quantitative limits from1 January to 31 December 9 5802 11 00 580219 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton Brazil tonnes 1988 5 249 I I ANNEX IVa Cate ­ gory CN code Description Third country Unit Member State Quantitative limits froiri 1 January to 31 December 1988 9 5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton Brazil tonnes IRL EEC 286 5 249'